Title: From George Washington to William Pearce, 12 August 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce
            Philadelphia 12th Augt 1795.
          
          I forgot to ask you, what prospect there was of your saving clover seed, sufficient for your next years purposes? If it is a good one, there will be no occasion of buying, if it is not, the sooner I am informed thereof, the better. I hope you will, not only of this kind of seed, but of all others, endeavor to save as much as will answer my own demands, as the purchase of them falls heavy upon me.
          As soon as your ground, and other things are in order for it, I would have your wheat sowing commence; and prosecuted with diligence until it is compleated, as I have found that early sowing, four times out of five, has succeeded best with me. If you attempt No. 7 at Dogue run, let it be well ploughed, and in the manner mentioned in my letter from Charles town unless reasons which do not occur to me, should render ploughing across the ridges more eligable.
          Give me, in your next letter, after this gets to hand, the length, and breadth of the two pavements between the steps of the middle door—and those of the end doors of the mansion house. Measure from the outer line of stone (each way) that encloses the brick tile. I am Your friend &ca
          
            Go: Washington
          
        